internal_revenue_service department of the treasury index no legend washington dc contact person telephone number in referencé '0p-r a-ti date r21 mar dear this is in response to a letter dated date submitted on your behalf by your authorized representative requesting a letter_ruling regarding your election under sec_242 of the tax equity and fiscal responsibility act of tefra the following facts and representations were submitted on your behalf taxpayer a is a participant in plan x which is sponsored by company b on date taxpayer a signed a beneficiary designation with respect to his interest in plan x pursuant to which he named his wife the primary beneficiary thereof on date taxpayer a signed an election to receive benefits at the time of actual retirement rather than at age and taxpayer a’s date election referenced plan x on date taxpayer a signed an election to receive benefits from plan x on retirement or to have them paid on death in a lump sum payment under pre-tefra provisions date sec_1 and are dates prior to date taxpayer a had an accrued_benefit in plan x as of date beginning with year taxpayer a began taking in-service distributions from plan x fora period of six years on date date and again on date taxpayer a implemented new beneficiary designations changing his designated_beneficiary under plan x the form of distribution remained a lump sum and was not changed by the new designations taxpayer a is still employed by company b based on the above facts and representations you request the following rulings that taxpayer a’s in-service distributions from plan x beginning in did not revoke alter amend or otherwise adversely affect his tefra b election made on date sec_1 and and that taxpayer a’s beneficiary changes on date date and date did not revoke alter amend or otherwise adversely affect his tefra b election made on date sec_1 and with respect to ruling_request sec_401 of the internal_revenue_code the code was amended by sec_242 of tefra and was further amended by sec_521 of the tax_reform_act_of_1984 pub l tra ‘84 and by sections and of the tax_reform_act_of_1986 pub l tra ‘86 sec_242 of tefra provided a transition rule that was not affected by the later amendments to sec_401 sec_242 of tefra provides that amendments to code sec_401 made by sec_242 of tefra shall apply to plan years beginning after date however sec_242 of tefra provides the following transitional rule transition rule a_trust forming part of a plan shall not be disqualified under paragraph of sec_401 of the internal_revenue_code of as amended by subsection a by reason of distributions under a designation before date by any employee of a method of distribution a which does not meet the requirements of such paragraph but b which would not have disqualified such trust under paragraph of sec_401 a of such code as in effect before the amendment by subsection a notice_83_23 1983_2_cb_418 provides guidance with respect to distributions that may be made by a qualified_plan under the transition rule_of sec_242 of tefra in order for the transitional rule in sec_242 to apply to a distribution from a qualified_trust the distribution must be made in accordance with the following requirements as set forth in notice the distribution by the trust is one which would not have disqualified the trust under code sec_401 as in effect immediately prior to the effective date of a of tefra the distribution is in accordance with a method of distribution designated by the employee whose interest in the trust is being distributed or if the employee is deceased by a beneficiary of such employee such designation is in writing is signed by the employee or the beneficiary and is made before date the employee whose interest in the trust is being distributed has accrued a benefit under the plan of which the trust is a part as of date the method of distribution designated by the employee specifies the following a the form of the distribution lump sum level dollar annuity formula annuity specified percentage payment per year etc b the time at which distributions will commence upon retirement at a stated age etc c the period over which distributions will be made over the employee’s life expectancy over a stated number of years etc and d in the case of any distribution upon the employee’s death the beneficiaries of the employee listed in order of priority the designation must in and of itself provide sufficient information to fix the time and the formula for the definite determination of plan payments the designation must be complete and not allow further choice if a designation made in accordance with the above requirement is revoked by an employee subsequent to date the transitional rule in sec_242 of tefra will not apply to the distribution and the employee’s interest must be distributed in accordance with code sec_401 as amended by sec_242 of tefra any change in the designation will be considered to be a revocation of the designation however the mere substitution or addition of another beneficiary one not named in the designation under the designation will not be considered to be a revocation of the designation so long as such substitution or addition does not alter the period over which distributions are to be made under the designation directly or indirectly for example by altering the relevant measuring life in this case taxpayer a made a valid tefra sec_242 election because the election made prior to date was in writing identified the time at which distributions will commence death or actual retirement and specified the form of distribution a lump sum the fact that the election was made on date sec_1 and on three separate election forms is immaterial since the three writings when read together meet the requirements applicable to sec_242 elections although taxpayer a received in-service distributions from plan x his remaining plan x account balance will continue to be subject_to his tefra sec_242 election thus taxpayer a’s in-service distributions did not accelerate his required_beginning_date for the distribution of remaining plan x benefits accordingly we conclude with respect to ruling_request that taxpayer a’s in-service distributions from plan x beginning on date for a period of six years did not revoke alter amend or otherwise adversely affect his tefra b election made on date sec_1 and with regard to ruling_request number because taxpayer a’s benefits under plan x are to be distributed in a lump sum pursuant to the election made on date taxpayer a’s changes in beneficiaries on date sec_5 and merely substituted one beneficiary for another and did not in any way alter the period over which distributions are to be made under the designation directly or indirectly accordingly we rule with respect to ruling_request number that taxpayer a’s beneficiary changes on date sec_5 and did not revoke alter amend or otherwise adversely affect his tefra b election made on date sec_1 and this letter_ruling assumes that plan x is and has been qualified under code sec_401 and its trust exempt from tax under sec_501 at all relevant times this ruling is directed solely to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office the original of this ruling is being sent to your authorized representative sincerely yours a in inf wr- swieca john manager employee_plans technical group tax_exempt_and_government_entities_division ce
